      6:21-cv-00140-JFH-SPS Document 7 Filed in ED/OK on 05/13/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

ANTHONY WASHINGTON,

                                 Plaintiff,

v.                                                              Case No. 21-CV-140-JFH-SPS

CORE CIVIC, et al.,

                                 Defendants.

                                     OPINION AND ORDER

          On May 10, 2021, Plaintiff, a pro se prisoner who is incarcerated at the Tulsa County

Jail in Tulsa, Oklahoma, filed this civil rights complaint pursuant to 42 U.S.C. 1983 [Dkt.

No. 1]. The defendants are Core Civic, the Oklahoma Department of Corrections, and the

Oklahoma County Board of Commissioners.

          A review of the incomplete complaint 1 shows that none of the parties are located

within the territorial jurisdiction of the Eastern District of Oklahoma. The incidents of

which Plaintiff complains occurred at Cimarron Correctional Facility, which is located

within the territorial jurisdiction of the Northern District of Oklahoma. Because proper

venue does not lie in this district, see 28 U.S.C. § 1391(b), this action is TRANSFERRED

in the interest of justice to the United States District Court for the Northern District of

Oklahoma pursuant to 28 U.S.C. § 1406(a).




1
    Plaintiff did not include the signature page of the complaint.
   6:21-cv-00140-JFH-SPS Document 7 Filed in ED/OK on 05/13/21 Page 2 of 2




      THEREFORE, this action is TRANSFERRED to the United States District Court

for the Northern District of Oklahoma.

      IT IS SO ORDERED this 13th day of May 2021.


                                           JOHNF.HEIL,I
                                                      II
                                           UNITEDSTATESDISTRI
                                                            CTJ
                                                              UDGE
